Exhibit 10.1




AGREEMENT AND PLAN OF MERGER




THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made as of June 2, by and
among Westcott Products Corporation, a Delaware corporation (“Parent”); Dala
Acquisition Corp., a Nevada corporation and wholly-owned subsidiary of Parent
(“Merger Subsidiary”); Dala Petroleum Corp., a Nevada corporation (“Company”)
and wholly-owned subsidiary of Chisholm Partners II, LLC, a Louisiana limited
liability company (“Company Shareholder”).  The foregoing are sometimes singly
referred to as a “Party” or collectively as the “Parties.”




RECITALS:




WHEREAS, Company is engaged in the business of the acquisition of oil and gas
leasehold interests and intends to engage in the business of oil and gas
exploration (the “Business”); and




WHEREAS, the Boards of Directors of Parent, Merger Subsidiary and Company,
Company Shareholder, as Company’s sole shareholder, Parent, as Merger
Subsidiary’s sole shareholder, have approved the merger of the Merger Subsidiary
with and into Company (the “Merger”) upon the terms and subject to the
conditions set forth herein; and




WHEREAS, the Parties desire to execute and deliver this Agreement and all
related or necessary documentation that may be reasonably required or necessary
to complete the Merger as contemplated by the Parties under the Nevada Revised
Statutes (the “NRS”) or as otherwise required by applicable governing any Party
(collectively, the “Transaction Documents”);




WHEREAS, for federal income tax purposes, it is intended that the Merger will
qualify as a reorganization within the meaning of Section 368(a)(1)(A) and
(a)(2)(E) of the Internal Revenue Code of 1986, as amended (the “Code”); and




WHEREAS, the Parties desire to make certain representations, warranties and
agreements in connection with the Merger and to prescribe various conditions to
the Merger;




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements contained herein, the
Parties hereto agree as follows:




ARTICLE 1
THE MERGER; CONVERSION OF SHARES

1.1

The Merger.  Subject to the terms and conditions of this Agreement, at the
Effective Time (as defined in Section 1.2 hereof), Merger Subsidiary will be
merged with and into Company in accordance with the provisions of the NRS,
whereupon the separate corporate existence of Merger Subsidiary will cease, and
Company will continue as the surviving corporation (the “Surviving
Corporation”).  From and after the Effective Time, the Surviving Corporation
will possess all the rights, privileges, powers and franchises and be subject to
all the restrictions, disabilities and duties of Company and Merger Subsidiary,
all as more fully described in the NRS.

1.2

Effective Time.  As soon as practicable after each of the conditions set forth
in Article 5 and Article 6 has been satisfied or waived, Company and Merger
Subsidiary will file, or cause to be filed, with the Nevada Secretary of State,
Articles of Merger for the Merger, which Articles will be in the form required
by and executed in accordance with the applicable provisions of the NRS.  The
Merger will become effective at the time such filing is made, or if agreed
otherwise by the Parties, such later time or date as may be set forth in the
Articles of Merger (the “Effective Time”).








--------------------------------------------------------------------------------



1.3

Closing.  Unless this Agreement has been terminated and the transactions
contemplated herein have been abandoned pursuant to Article 7 hereof, the
closing of the Merger (the “Closing”) will take place at a time and on a date
(the “Closing Date”) to be specified by the Parties, which will likely be no
later than June 6, 2014 (the “Termination Date”) (unless such date is extended
by the Parties in writing), subject, however, to the satisfaction or waiver of
all of the conditions provided for in Articles 5 and 6 hereof by such date.  The
Closing will be held at the offices of Leonard W. Burningham, Esq., 455 East 500
South, Suite 205, Salt Lake City, Utah, or at such other place as the Parties
may agree, at which time and place the Transaction Documents necessary or
appropriate to effect the Merger and the transactions contemplated herein will
be exchanged by the Parties.  Except as otherwise provided herein, all actions
taken at the Closing will be deemed to be taken simultaneously.

1.4

Conversion of Interests.  Subject to the terms and conditions of this Agreement,
at the Effective Time, by virtue of the Merger and without any action on the
part of Company and/or Merger Subsidiary:

(a)

Each share of common stock of Company (“Company Common Stock”) issued and
outstanding immediately prior to the Effective Time will be converted into the
right to receive one (1) share of Parent or an aggregate of 10,000,000 shares of
common stock of Parent, par value $0.001 per share (“Parent Common Stock”).  The
amount of Parent Common Stock into which shares of Company Common Stock is
converted, on a one to one basis, is referred to herein as the “Merger
Consideration.”

(b)

Except as expressly set forth herein, each share of any other equity interest of
Company will be canceled, without payment of any consideration therefor and
without any conversion thereof.

(c)

Each share of common stock of Merger Subsidiary, par value $0.001 per share
(“Merger Subsidiary Common Stock”), issued and outstanding immediately prior to
the Effective Time will be canceled as of the Effective Time.

(d)

Each share of Company Common Stock issued and outstanding immediately prior to
the Effective Time that is then owned beneficially or of record by Parent,
Merger Subsidiary or any direct or indirect subsidiary of Parent or Merger
Subsidiary, will be canceled, without payment of any consideration therefor and
without any conversion thereof.  Furthermore, at the Effective Time, one (1)
share of Company Common Stock shall be issued to Parent.

1.5

Exchange of Company Common Stock and Options.

(a)

At the Closing, Company and Company Shareholder will cause the delivery of
Company Shareholder’s Company Common Stock, constituting all of Company
outstanding Company Common Stock, immediately prior to the Effective Time, to
Parent (“Company Shareholder’s Company Certificate”), together with appropriate
assignments signed by such holder, in exchange for 10,000,000 shares of Parent
and Company Shareholder’s Company Certificate so surrendered will be canceled.
 It is anticipated that Company Shareholder will thereafter transfer the
10,000,000 shares received as Merger Consideration to its members on a pro rata
basis, subject to compliance with applicable securities laws, rules and
regulations.

(b)

All shares of Parent Common Stock issued upon the surrender for exchange of
shares of Company Common Stock in accordance with the terms hereof will be
deemed to have been issued in full satisfaction of all rights pertaining to such
Company Common Stock.

(c)

As of the Effective Time, the holder of Company Shareholder’s Company
Certificate representing shares of Company Common Stock will cease to have any
rights as a Company Shareholder, except such rights, if any, as it may have
pursuant to the NRS.  Except as provided above, until such Company Shareholder’s
Company Certificate is surrendered for exchange, each such Company Certificate
will, after the Effective Time, represent for all purposes only the right to
receive certificates representing the number of whole shares of Parent Common
Stock into which Company Common Stock shall have been converted pursuant to the
Merger as provided in Section 1.4(a).





--------------------------------------------------------------------------------



(d)

No fractional shares of Parent Common Stock will be issued upon the surrender
for exchange of Company Certificates; no dividend or other distribution of
Parent will relate to any fractional share; and such fractional share will not
entitle the holder thereof to vote or to any rights of a shareholder of Parent.
 All fractional shares of Parent Common Stock to which a holder of Company
Common Stock immediately prior to the Effective Time would otherwise be
entitled, at the Effective Time, will be aggregated if and to the extent
multiple Company Certificates of such holder are submitted together to Parent.
 If a fractional share results from such aggregation, then such fractional share
will be rounded up to the nearest whole share and each holder of shares of
Company Common Stock interests who otherwise would be entitled to receive such
fractional share of Parent Common Stock will receive one whole share in lieu of
such fractional share, as applicable.

1.6

Articles of Incorporation of the Surviving Corporation.  The Articles of
Incorporation of Company as in effect immediately prior to the Effective Time
will be the Articles of Incorporation of the Surviving Corporation until
thereafter amended in accordance with applicable law.

1.7

Bylaws of the Surviving Corporation.  The Bylaws of Company, as in effect
immediately prior to the Effective Time, will be the Bylaws of the Surviving
Corporation until thereafter amended in accordance with applicable law.

1.8

Directors and Officers of the Surviving Corporation and Parent.

(a)

Directors and Officers of the Surviving Corporation.  The directors and officers
of Company, as of the Effective Time, shall continue as the directors of the
Surviving Corporation.

(b)

Directors of the Parent.  The directors of Parent immediately prior to the
Effective Time shall appoint Clancy Cottman and Jon Wimbish to Parent’s Board of
Directors, and thereafter, the current directors of Parent shall resign, in
seriatim, effective as of the Effective Time, and the following officers shall
be appointed as officers of Parent by the present or new directors of Parent: E.
Will Gray II, as Chief Executive Officer; and Callie Tempest Jones, Esq. as
Secretary.

1.9

Parent Common Stock and other Parent Securities Outstanding Immediately Prior
the Closing of Merger.  Immediately prior to the Closing of the Merger, Parent
shall have not more than 2,500,000 outstanding shares of Parent Common Stock,
and no options, warrants, calls or other rights to acquire authorized but
unissued Parent Common Stock or other securities of Parent shall be outstanding.




1.10

Completion of Private Placement and Escrow of Funds, the Release of which shall
be subject only to the Closing and the Effective Date of the Merger.  Prior to
and as a condition precedent to Closing of the Merger, Parent shall have caused
to be raised in a private placement offering no less than $2,000,000 (“Parent
Private Offering” or the “Offering”), all funds of which shall be held in escrow
by a person or persons satisfactory to Parent and Company until the minimum
Offering amount is raised, at which time the Closing of the Merger shall occur
and the funds raised shall be released forthwith to Parent, on the Effective
Time.  A description of the Offering terms of Parent Private Offering is
outlined in Sections 5.4(c) and 6.4(d) hereof, in the conditions of the
respective Parties to the Closing of the Merger.








--------------------------------------------------------------------------------




ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF COMPANY AND COMPANY SHAREHOLDER


Company and Company Shareholder hereby represents and warrants to Parent and
Merger Subsidiary as follows:




2.1

Disclosure Schedule.  The disclosure schedule attached hereto as Exhibit 2.1
(“Company Disclosure Schedule”) is divided into sections that correspond to the
sections of this Article 2.  Company Disclosure Schedule comprises a list of all
exceptions to the truth and accuracy of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Article 2.

2.2

Corporate Organization, etc.  Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada with the
requisite corporate power and authority to carry on its business as it is now
being conducted and to own, operate and lease its properties and assets, is duly
qualified or licensed to do business as a foreign corporation in good standing
in every other jurisdiction in which the character or location of the properties
and assets owned, leased or operated by it or the conduct of its business
requires such qualification or licensing, except in such jurisdictions in which
the failure to be so qualified or licensed and in good standing would not,
individually or in the aggregate, have a Material Adverse Effect (as defined
below) on Company.  Company Disclosure Schedule contains a list of all
jurisdictions in which Company is qualified or licensed to do business and
includes complete and correct copies of Company’s articles of incorporation and
bylaws.  Company does not own or control any capital stock of any corporation or
any interest in any partnership, joint venture or other entity.

2.3

Capitalization.  The authorized capital securities of Company is set forth in
 Company Disclosure Schedule.  The number of shares of Company Common Stock
outstanding as of the date of this Agreement and the Options granted under
Company 2014 Equity Incentive Plan and as set forth in Company Disclosure
Schedule represents all of the issued and outstanding capital securities of
Company.  All issued and outstanding shares of Company Common Stock and Options
are duly authorized, validly issued, fully paid and nonassessable (subject only
to the terms of further payment on exercise of the respective Options being
fully satisfied) and are without, and were not issued in violation of,
preemptive rights.  There are no other shares of Company Common Stock or other
equity securities of Company outstanding or any securities convertible into or
exchangeable for such interests, securities or rights.  Other than as set forth
on Company Disclosure Schedule and pursuant to this Agreement, there is no
subscription, option, warrant, call, right, contract, agreement, commitment,
understanding or arrangement to which Company is a party, or by which it is
bound, with respect to the issuance, sale, delivery or transfer of the capital
securities of Company, including any right of conversion or exchange under any
security or other instrument.  Company has no subsidiaries.

2.4

Authorization, etc.  Each of Company and Company Shareholder has all requisite
corporate power and authority to enter into, execute, deliver and perform its
obligations under this Agreement.  This Agreement has been duly and validly
executed and delivered by Company and Company Shareholder and is the valid and
binding legal obligation of each Company and Company Shareholder enforceable
against each in accordance with its terms, subject to bankruptcy, moratorium,
principles of equity and other limitations limiting the rights of creditors
generally.

2.5

Non-Contravention.  Except as set forth in Company Disclosure Schedule, neither
the execution, delivery nor performance of this Agreement, and each other
agreement to be entered into in connection with this Agreement, nor the
consummation of the transactions contemplated herein will:

(a)

violate, contravene or be in conflict with any provision of the articles of
incorporation or bylaws of Company;











--------------------------------------------------------------------------------



(b)

be in conflict with, or constitute a default, however defined (or an event
which, with the giving of due notice or lapse of time, or both, would constitute
such a default), under, or cause or permit the acceleration of the maturity of,
or give rise to any right of termination, cancellation, imposition of fees or
penalties under any debt, note, bond, lease, mortgage, indenture, license,
obligation, contract, commitment, franchise, permit, instrument or other
agreement or obligation to which Company is a party or by which Company or any
of Company’s properties or assets is or may be bound;

(c)

result in the creation or imposition of any pledge, lien, security interest,
restriction, option, claim or charge of any kind whatsoever (“Encumbrances”)
upon any property or assets of Company under any debt, obligation, contract,
agreement or commitment to which Company is a party or by which Company or any
of Company’s assets or properties are bound; or

(d)

materially violate any statute, treaty, law, judgment, writ, injunction,
decision, decree, order, regulation, ordinance or other similar authoritative
matters (referred to herein individually as a “Law” and collectively as “Laws”)
of any foreign, federal, state or local governmental or quasi-governmental,
administrative, regulatory or judicial court, department, commission, agency,
board, bureau, instrumentality or other authority (referred to herein
individually as an “Authority” and collectively as “Authorities”).

2.6

Consents and Approvals.  Except as set forth in Company Disclosure Schedule,
with respect to Company, no consent, approval, order or authorization of or
from, or registration, notification, declaration or filing with (“Consent”) any
individual or entity, including without limitation any Authority, is required in
connection with the execution, delivery or performance of this Agreement by
Company or the consummation by Company of the transactions contemplated herein.

2.7

Financial Statements.  Company Disclosure Schedule contains a copy of the
audited financial statements of Company from inception on January 17, 2014, to
­­­­­­­­­­­­­­­­­­­May 21, 2014 (“Company Financial Statements”).  Except as
disclosed therein or in Company Disclosure Schedule, Company Financial
Statements: (i) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered (except as may be indicated in the notes to
such financial statements); and (ii) fairly present, in all material respects,
the consolidated financial position of Company as of the respective dates and
for the periods thereof and the results of operations of Company for the periods
covered thereby.  All adjustments considered necessary for a fair presentation
of Company Financial Statements have been included.

2.8

Absence of Undisclosed Liabilities.  Company does not have any material
liabilities, obligations or claims of any kind whatsoever, whether secured or
unsecured, accrued or unaccrued, fixed or contingent, matured or unmatured,
known or unknown, direct or indirect, contingent or otherwise and whether due or
to become due (referred to herein individually as a “Liability” and collectively
as “Liabilities”), other than: (a) Liabilities that are fully reflected or
reserved for in Company Financial Statements; (b) Liabilities that are set forth
on Company Disclosure Schedule; (c) Liabilities incurred by Company in the
ordinary course of business after the date of Company Financial Statements and
consistent with past practice; (d) Liabilities in an amount not to exceed $5,000
individually or in the aggregate unless such amounts are disclosed on Company
Disclosure Schedule; or (e) Liabilities for express executory obligations to be
performed after the Closing under the contracts described in Section 2.14 of
Company Disclosure Schedule.

2.9

Absence of Certain Changes.  Except as set forth in Company Disclosure Schedule,
since the date of the execution of this Agreement, Company has owned and
operated its assets, properties and business in the ordinary course of business
and consistent with past practice.  Without limiting the generality of the
foregoing, subject to the aforesaid exceptions:

(a)

Company has not experienced any change that has had or could reasonably be
expected to have a Material Adverse Effect on Company; and











--------------------------------------------------------------------------------



(b)

Company has not suffered (i) any loss, damage, destruction or other property or
casualty (whether or not covered by insurance) or (ii) any loss of officers,
employees, dealers, distributors, independent contractors, customers or
suppliers, which had or may reasonably be expected to result in a Material
Adverse Effect on  Company.

2.10

Assets. Except as set forth in Company Disclosure Schedule, Company has good and
marketable title to all of its assets and properties, whether or not reflected
in Company Financial Statements or acquired after the date thereof (except for
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business and consistent with past practices), that relate to or are
necessary for Company to conduct its business and operations as currently
conducted and intended to be conducted (collectively, the “Assets”), free and
clear of any mortgage, pledge, lien, security interest, conditional or
installment sales agreement, encumbrance, claim, easement, right of way,
tenancy, covenant, encroachment, restriction or charge of any kind or nature
(whether or not of record) (a “Lien”), other than (i) liens securing specific
Liabilities shown in Company Financial Statements with respect to which no
breach, violation or default exists; (ii) mechanics’, carriers’, workers’ or
other like liens arising in the ordinary course of business; (iii) minor
imperfections of title that do not individually or in the aggregate, impair the
continued use and operation of the Assets to which they relate in the operation
of Company as currently conducted and intended to be conducted; and (iv) liens
for current taxes not yet due and payable or being contested in good faith by
appropriate proceedings (“Permitted Liens”).

2.11

Receivables and Payables.

(c)

Except as set forth on Company Disclosure Schedule, all accounts receivable of
Company represent sales in the ordinary course of business and, to  Company’s
knowledge, are current and collectible net of any reserves shown in Company
Financial Statements and none of such receivables is subject to any Lien other
than a Permitted Lien.

(d)

Except as set forth on Company Disclosure Schedule, all payables of  Company
arose in bona fide transactions in the ordinary course of business and no such
payable is delinquent by more than sixty (60) days beyond the due date in its
payment.

2.12

Intellectual Property Rights.  Company owns or has the unrestricted right to
use, and Company Disclosure Schedule contains a detailed listing of, all
patents, patent applications, patent rights, registered and unregistered
trademarks, trademark applications, tradenames, service marks, service mark
applications, copyrights, internet domain names, computer programs and other
computer software, inventions, know-how, trade secrets, technology, proprietary
processes, trade dress, software and formulae (collectively, “Intellectual
Property Rights”) used in, or necessary for, the operation of its business as
currently conducted or intended to be conducted.  Except as set forth on Company
Disclosure Schedule, to Company’s knowledge, the use of all Intellectual
Property Rights necessary or required for the conduct of the business of Company
as presently conducted and as intended to be conducted does not infringe or
violate the Intellectual Property Rights of any person or entity.  Except as
described on Company Disclosure Schedule, to Company’s knowledge: (a) Company
does not own or use any Intellectual Property Rights pursuant to any written
license agreement; (b) Company has not granted any person or entity any rights,
pursuant to a written license agreement or otherwise, to use the Intellectual
Property Rights; and (c) Company owns, has unrestricted right to use and has
sole and exclusive possession of and has good and valid title to, all of the
Intellectual Property Rights, free and clear of all Liens and Encumbrances.  All
license agreements relating to Intellectual Property Rights are binding and
there is not, under any of such licenses, any existing default or event of
default (or event which with notice or lapse of time, or both, would constitute
a default, or would constitute a basis for a claim on non-performance) on the
part of Company or, to the knowledge of Company, any other party thereto.

2.13

Litigation.  Except as set forth in Company Disclosure Schedule, there is no
legal, administrative, arbitration, or other proceeding, suit, claim or action
of any nature or investigation, review or audit of any kind, or any judgment,
decree, decision, injunction, writ or order pending, noticed, scheduled, or, to
the knowledge of Company, threatened or contemplated by or against or involving
Company, its assets, properties or business or its directors, officers, agents
or employees (but only in their capacity as such), whether at law or in equity,
before or by any person or entity or Authority, or which questions or challenges
the validity of this Agreement or any action taken or to be taken by the Parties
hereto pursuant to this Agreement or in connection with the transactions
contemplated herein.





--------------------------------------------------------------------------------



2.14

Contracts and Commitments; No Default.

(e)

Except as set forth in Company Disclosure Schedule, Company is not a party to,
nor are any of the Assets bound by, any written or oral:

(i)

employment, non-competition, consulting or severance agreement, collective
bargaining agreement, or pension, profit-sharing, incentive compensation,
deferred compensation, stock purchase, stock option, stock appreciation right,
group insurance, severance pay or retirement plan or agreement;

(ii)

indenture, mortgage, note, installment obligation, agreement or other instrument
relating to the borrowing of money by Company;

(iii)

contract, agreement, lease  (real or personal property) or arrangement that
(A) is not terminable on less than 30 days’ notice without penalty, (B) is not
over one year in length of obligation of Company, or (C) involves an obligation
of more than $50,000 over its term;

(iv)

contract, agreement, commitment or license relating to Intellectual Property
Rights or contract, agreement or commitment of any other type, whether or not
fully performed, not otherwise disclosed pursuant to this Section 2.14;

(v)

obligation or requirement to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any person or entity; or

(vi)

outstanding sales or purchase contracts, commitments or proposals that will
result in any material loss upon completion or performance thereof after
allowance for direct distribution expenses, or bound by any outstanding
contracts, bids, sales or service proposals quoting prices that are not
reasonably expected to result in a normal profit.

(f)

True and complete copies (or summaries, in the case of oral items) of all
agreements disclosed pursuant to this Section 2.14 (“Company Contracts”) have
been provided to Parent for review. Except as set forth in Company Disclosure
Schedule, all of Company Contracts items are valid and enforceable by and
against Company in accordance with their terms, and are in full force and
effect.  Company is not in breach, violation or default, however defined, in the
performance of any of its obligations under any of Company Contracts, and no
facts and circumstances exist which, whether with the giving of due notice,
lapse of time, or both, would constitute such breach, violation or default
thereunder or thereof, and, to the knowledge of Company, no other parties
thereto are in a breach, violation or default, however defined, thereunder or
thereof, and no facts or circumstances exist which, whether with the giving of
due notice, lapse of time, or both, would constitute such a breach, violation or
default thereunder or thereof.

2.15

Compliance with Law; Permits and Other Operating Rights.  Except as set forth in
Company Disclosure Schedule, the Assets, properties, business and operations of
Company are and have been in compliance in all respects with all Laws applicable
to Company’s assets, properties, business and operations, except where the
failure to comply would not have a Material Adverse Effect.  Company possesses
all material permits, licenses and other authorizations from all Authorities
necessary to permit it to operate its business in the manner in which it
presently is conducted and the consummation of the transactions contemplated by
this Agreement will not prevent Company from being able to continue to use such
permits and operating rights.  Company has not received notice of any violation
of any such applicable Law, and is not in default with respect to any order,
writ, judgment, award, injunction or decree of any Authority.








--------------------------------------------------------------------------------




2.16

Brokers.  Except as otherwise set forth in Section 2.16 of Company Disclosure
Schedule, neither Company nor, to the knowledge of Company, any of the its
directors, officers or employees, has employed any broker, finder, investment
banker or financial advisor or incurred any liability for any brokerage fee or
commission, finder’s fee or financial advisory fee, in connection with the
transactions contemplated hereby, nor is there any basis known to Company for
any such fee or commission to be claimed by any person or entity.

2.17

Issuance of Parent Common Stock.  To Company’s knowledge, as of the date of this
Agreement and as of the Effective Time, no facts or circumstances exist or will
exist that could cause the issuance of Parent Common Stock pursuant to the
Merger to fail to meet the exemption from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the General Rules
and Regulations of the Securities and Exchange Commission (the “SEC”)
promulgated thereunder.

2.18

Books and Records.  The books of account, minute books, stock record books and
other material records of Company, all of which have been made available to
Parent, are complete and correct in all material respects and have been
maintained in accordance with reasonable business practices.  The minute books
of Company contain accurate and complete records of all formal meetings held of,
and corporate action taken by, the directors, officers, managers, director
committees and manager committees of Company.

2.19

Business Generally; Accuracy of Information.  No representation or warranty made
by Company or Company Shareholder in this Agreement, Company Disclosure Schedule
or in any document, agreement or certificate furnished or to be furnished to
Parent at the Closing by or on behalf of Company or Company Shareholder in
connection with any of the transactions contemplated by this Agreement,
including any information about Company and Company  Shareholder contained in
the Private Placement Memorandum to be utilized in the Parent Private Offering,
contains or will contain any untrue statement of material fact or omit to state
any material fact necessary in order to make the statements herein or therein
not misleading in light of the circumstances in which they are made, and all of
the foregoing completely and correctly presents the information required or
purported to be set forth herein or therein.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT
AND MERGER SUBSIDIARY

Parent and Merger Subsidiary represent and warrant to Company as follows:




3.1

Disclosure Schedule.  The disclosure schedule attached hereto as Exhibit 3.1
(“Parent Disclosure Schedule”) is divided into sections that correspond to the
sections of this Article 3.  Parent Disclosure Schedule comprises a list of all
exceptions to the truth and accuracy of, and of all disclosures or descriptions
required by, the representations and warranties set forth in the remaining
sections of this Article 3.

3.2

Corporate Organization, Standing and Power.  Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; and Merger Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.  Each of
Parent and Merger Subsidiary has all corporate power and authority to own its
properties and to carry on its business as now being conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified would have a Material Adverse Effect on Parent
and Merger Subsidiary.  Parent owns all of the outstanding capital stock of
Merger Subsidiary.  Parent does not own or control any capital stock of any
corporation or any interest in any partnership, joint venture or other entity,
other than Merger Subsidiary.








--------------------------------------------------------------------------------




3.3

Authorization.  Each of Parent and the Merger Subsidiary has all the requisite
corporate power and authority to enter into this Agreement and to carry out the
transactions contemplated herein.  The board of directors of Parent and the
Merger Subsidiary, and Parent as the sole shareholder of the Merger Subsidiary,
have taken all action required by law, their respective articles of
incorporation and bylaws or otherwise to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein.  This Agreement is the valid and binding legal obligation
of Parent and the Merger Subsidiary enforceable against each of them in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws that affect
creditors’ rights generally.

3.4

Capitalization.  The authorized capital securities of Parent and Merger
Subsidiary are set forth in Parent Disclosure Schedule.  The number of shares of
Parent Common Stock, as of the date of this Agreement and as set forth in Parent
Disclosure Schedule, represent all of the issued and outstanding capital
securities of the Parent.  All issued and outstanding shares of Parent Common
Stock are duly authorized, validly issued, fully paid and nonassessable and are
without, and were not issued in violation of, preemptive rights.  There are no
shares of Parent Common Stock or other equity securities of Parent outstanding
or any securities convertible into or exchangeable for such interests,
securities or rights.  Other than as set forth on Parent Disclosure Schedule and
pursuant to this Agreement, there is no subscription, option, warrant, call,
right, contract, agreement, commitment, understanding or arrangement to which
Parent is a party, or by which it is bound, with respect to the issuance, sale,
delivery or transfer of the capital securities of Parent, including any right of
conversion or exchange under any security or other instrument.

3.5

Non-Contravention.  Neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated herein will:

(a)

violate any provision of the articles of incorporation or bylaws of Parent or
the Merger Subsidiary; or

(b)

be in conflict with, or constitute a default, however defined (or an event
which, with the giving of due notice or lapse of time, or both, would constitute
such a default), under, or cause or permit the acceleration of the maturity of,
or give rise to, any right of termination, cancellation, imposition of fees or
penalties under, any debt, note, bond, lease, mortgage, indenture, license,
obligation, contract, commitment, franchise, permit, instrument or other
agreement or obligation to which Parent or Merger Subsidiary is a party or by
which Parent or Merger Subsidiary or any of their respective properties or
assets is or may be bound;

(c)

result in the creation or imposition of any Encumbrance upon any property or
assets of Parent or Merger Subsidiary under any debt, obligation, contract,
agreement or commitment to which Parent or Merger Subsidiary is a party or by
which Parent or Merger Subsidiary or any of their respective assets or
properties is or may be bound; or

(d)

violate any Law of any Authority.

3.6

Consents and Approvals.  No Consent is required by any person or entity,
including without limitation any Authority, in connection with the execution,
delivery and performance by Parent or Merger Subsidiary of this Agreement, or
the consummation of the transactions contemplated herein, other than any Consent
which, if not made or obtained, will not, individually or in the aggregate, have
a Material Adverse Effect on the business of Parent or Merger Subsidiary.





--------------------------------------------------------------------------------



3.7

Valid Issuance.  Parent Common Stock to be issued in connection with the Merger
will be duly authorized and, when issued, delivered and paid for as provided in
this Agreement, will be validly issued, fully paid and non-assessable.

3.8

Financial Statements.

(a)

The financial statements of Parent consisting of audited financial statements
for the fiscal years ended September 30, 2013, and 2012, and interim unaudited
financial statements for the quarter ended March 31, 2013 (the “Parent Financial
Statements”): (i) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered (except as may be indicated in the notes to
such financial statements); and (ii) fairly present, in all material respects,
the consolidated financial position of Parent and its consolidated subsidiaries
as of the respective dates thereof and the consolidated results of operations of
Parent and its consolidated subsidiaries for the periods covered thereby.  All
adjustments considered necessary for a fair presentation of the Parent Financial
Statements have been included.

3.9

No Liabilities.  Parent does not have any Liabilities, except for (i)
Liabilities expressly stated in the most recent balance sheet, or (ii) other
Liabilities which do not exceed $5,000 in the aggregate, except as set forth in
Parent Disclosure Schedule in Section 3.9 thereof.

3.10

No Assets.  As of the Closing, Parent will not have any assets or operations of
any kind, except as identified in the most recent balance sheet and notes
thereto of Parent Financial Statements and as included in Parent Disclosure
Schedule.

3.11

Absence of Certain Changes.  Parent has owned and operated the assets,
properties and business that it has owned in the ordinary course of business and
consistent with past practice.  Without limiting the generality of the
foregoing, subject to the aforesaid exceptions, Parent has not experienced any
change that has had or could reasonably be expected to have a Material Adverse
Effect on Parent.

3.12

Litigation.  There is no legal, administrative, arbitration, or other
proceeding, suit, claim or action of any nature or investigation, review or
audit of any kind, or any judgment, decree, decision, injunction, writ or order
pending, noticed, scheduled, or, to the knowledge of Parent or Merger
Subsidiary, threatened or contemplated by or against or involving the Parent,
its assets, properties or business or its directors, officers, agents or
employees (but only in their capacity as such), whether at law or in equity,
before or by any person or entity or Authority, or which questions or challenges
the validity of this Agreement or any action taken or to be taken by the Parties
hereto pursuant to this Agreement or in connection with the transactions
contemplated herein.

3.13

Contracts and Commitments; No Default.  Parent is not a party to, nor are any of
its Assets bound by, any contract (a “Parent Contracts”) that is not disclosed
in Parent Disclosure Schedule.  None of Parent Contracts contains a provision
requiring the consent of any party with respect to the consummation of the
transactions contemplated by this Agreement.  Parent is not in breach, violation
or default, however defined, in the performance of any of its obligations under
any of Parent Contracts, and no facts and circumstances exist which, whether
with the giving of due notice, lapse of time, or both, would constitute such
breach, violation or default thereunder or thereof, and, to the knowledge of
 Parent, no other parties thereto are in a breach, violation or default, however
defined, thereunder or thereof, and no facts or circumstances exist which,
whether with the giving of due notice, lapse of time, or both, would constitute
such a breach, violation or default thereunder or thereof.

3.14

No Broker or Finder.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the Merger or
any of the other transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Parent.








--------------------------------------------------------------------------------




3.15

Intercompany and Affiliate Transactions; Insider Interests.  Except as expressly
identified in the reports and registration statements of Parent filed with the
SEC (“Parent SEC Reports and Registration Statements”), the Consent of Directors
of Parent approving the Merger or Parent Disclosure Schedule, there are, and
during the last two years, there have been, no transactions, agreements or
arrangements of any kind, direct or indirect, between Parent, on the one hand,
and any director, officer, employee, stockholder, or affiliate of Parent, on the
other hand, including, without limitation, loans, guarantees or pledges to, by
or for the Parent or from, to, by or for any of such persons, that are effected
with all corporate consents and approvals necessary under controlling law, and
currently in effect.

3.16

Business Generally; Accuracy of Information.  No representation or warranty made
by Parent in this Agreement, Parent Disclosure Schedule, or in any document,
agreement or certificate furnished or to be furnished to Company at the Closing
by or on behalf of Parent in connection with any of the transactions
contemplated by this Agreement contains or will contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements herein or therein not misleading in light of the circumstances in
which they are made, and all of the foregoing completely and correctly present
the information required or purported to be set forth herein or therein.

3.17

SEC Reports and Registration Statements.  Parent is a “reporting issuer” under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and has
timely filed all reports required to be filed by it under Section 13 of the
Exchange Act during the past 12 months.  Parent SEC Reports and Registration
Statements do not contain any untrue statement of material fact or omit to state
any material fact necessary in order to make the statements herein or therein
not misleading in light of the circumstances in which they are made.

ARTICLE 4
COVENANTS OF THE PARTIES

4.1

Conduct of Business.  Except as contemplated by this Agreement, during the
period from the date of this Agreement to the Closing Date, Company and Parent
will each conduct its business and operations according to its ordinary and
usual course of business consistent with past practices.  Without limiting the
generality of the foregoing, and, except as otherwise expressly provided in this
Agreement or as otherwise disclosed in Parent Disclosure Schedule or Company
Disclosure Schedule, respectively, prior to the Closing Date, without the prior
written consent of the other Parties, not to be unreasonably delayed, Parent and
Company each will not:

(a)

amend its articles of incorporation or bylaws;

(b)

issue, reissue, sell, deliver or pledge or authorize or propose the issuance,
reissuance, sale, delivery or pledge of shares of capital stock of any class, or
securities convertible into capital stock of any class, or any rights, warrants
or options to acquire any convertible securities or capital stock;

(c)

adjust, split, combine, subdivide, reclassify or redeem, purchase or otherwise
acquire, or propose to redeem or purchase or otherwise acquire, any shares of
its capital stock or any of its other securities;

(d)

declare, set aside or pay any dividend or other distribution (whether in cash,
stock or property or any combination thereof) in respect of its capital stock,
redeem or otherwise acquire any shares of its capital stock or other securities,
alter any term of any of its outstanding securities;








--------------------------------------------------------------------------------




(e)

(i) except as required under any employment agreement, increase in any manner
the compensation of any of its directors, officers or other employees; (ii) pay
or agree to pay any pension, retirement allowance or other employee benefit not
required or permitted by any existing plan, agreement or arrangement to any such
director, officer or employee, whether past or present; or (iii) commit itself
to any additional pension, profit-sharing, bonus, incentive, deferred
compensation, stock purchase, stock option, stock appreciation right, group
insurance, severance pay, retirement or other employee benefit plan, agreement
or arrangement, or to any employment agreement or consulting agreement (arising
out of prior employment ) with or for the benefit of any person, or, except to
the extent required to comply with applicable law, amend any of such plans or
any of such agreements in existence on the date of this Agreement;

(f)

hire any additional personnel except in the ordinary course of business;

(g)

incur, assume, suffer or become subject to, whether directly or by way of
guarantee or otherwise, any Liabilities which, individually or in the aggregate,
exceed $5,000 in the case of Parent or $50,000 in the case of Company;

(h)

make or enter into any commitment for capital expenditures in excess of $5,000
in the case of Parent or $50,000 in the case of Company;

(i)

pay, lend or advance any amount to, or sell, transfer or lease any properties or
assets (real, personal or mixed, tangible or intangible) to, or enter into any
agreement or arrangement with, any of its officers or directors or any affiliate
or associate of any of its officers or directors;

(j)

terminate, enter into or amend in any material respect any contract, agreement,
lease, license or commitment, or take any action or omit to take any action
which will cause a breach, violation or default (however defined) under any
contract, except in the ordinary course of business and consistent with past
practice;

(k)

acquire any of the business or assets of any other person or entity;

(l)

permit any of its current insurance (or reinsurance) policies to be canceled or
terminated or any of the coverage thereunder to lapse, unless simultaneously
with such termination, cancellation or lapse, replacement policies providing
coverage equal to or greater than coverage remaining under those canceled,
terminated or lapsed are in full force and effect;

(m)

enter into other material agreements, commitments or contracts not in the
ordinary course of business or in excess of current requirements;

(n)

settle or compromise any suit, claim or dispute, or threatened suit, claim or
dispute (other than any settlement or compromise having no Material Adverse
Effect upon its assets, operations or financial position); or

(o)

agree in writing or otherwise to take any of the foregoing actions or any action
which would make any representation or warranty in this Agreement untrue or
incorrect in any material respect.

Nothing herein shall prevent each Party from operating its business in the
ordinary course and consistent with past practice.








--------------------------------------------------------------------------------




4.2

Full Access.  Throughout the period prior to Closing, each Party has and will
afford to the other and its directors, officers, employees, counsel,
accountants, investment advisors and other authorized representatives and
agents, reasonable access to the facilities, properties, books and records of
the other Party in order that the other may have full opportunity to make such
investigations as it will desire to make of the affairs of the disclosing Party.
 Each Party will furnish such additional financial and operating data and other
information as the other will, from time to time, reasonably request, including
without limitation access to the working papers of its independent certified
public accountants; provided, however, that any such investigation will not
affect or otherwise diminish or obviate in any respect any of the
representations and warranties of the disclosing Parties.

4.3

Confidentiality.  Each Party hereto agrees that it will not use, or permit the
use of, any of the information relating to any other Party hereto furnished to
it in connection with the transactions contemplated herein (“Information”) in a
manner or for a purpose detrimental to such other Party or otherwise than in
connection with the transactions, and that they will not disclose, divulge,
provide or make accessible (collectively, “Disclose” or “Disclosure”), or permit
the Disclosure of, any of the Information to any person or entity, other than
their respective directors, officers, employees, investment advisors,
accountants, counsel and other authorized representatives and agents, except as
may be required by judicial or administrative process or, in the opinion of such
Party’s counsel, by other requirements of Law; provided, however, that prior to
any Disclosure of any Information permitted hereunder, the disclosing Party will
first obtain the recipients’ undertaking to comply with the provisions of this
Section with respect to such Information.  The term “Information” as used herein
will not include any information relating to a Party that the Party disclosing
such information can show: (i) to have been in its possession prior to its
receipt from another Party hereto; (ii) to be now or to later become generally
available to the public through no fault of the disclosing Party; (iii) to have
been available to the public at the time of its receipt by the disclosing Party;
(iv) to have been received separately by the disclosing Party in an unrestricted
manner from a person entitled to disclose such information; or (v) to have been
developed independently by the disclosing Party without regard to any
information received in connection with this transaction or related transactions
contemplated herein.  Each Party hereto also agrees to promptly return to the
Party from whom it originally received such Information all original and
duplicate copies of written materials containing Information should the
transactions contemplated herein not occur.  All Parties hereto will be deemed
to have satisfied each’ obligations to hold the Information confidential if each
exercises the same care as each takes with respect to each Party’s similar
information.

4.4

Filings; Consents; Removal of Objections.  Subject to the terms and conditions
herein provided, the Parties hereto will use their best efforts to take or cause
to be taken all actions and do or cause to be done all things necessary, proper
or advisable under applicable Laws to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated hereby, including without
limitation obtaining all Consents of any person or entity, whether private or
governmental, required in connection with the consummation of the transactions
contemplated herein.  In furtherance, and not in limitation of the foregoing, it
is the intent of the Parties to consummate the transactions contemplated herein
at the earliest practicable time, and they respectively agree to exert
commercially reasonable efforts to that end, including without limitation:
(i) the removal or satisfaction, if possible, of any objections to the validity
or legality of the transactions contemplated herein; and (ii) the satisfaction
of the conditions to consummation of the transactions contemplated hereby.

4.5

Further Assurances; Cooperation; Notification.

(a)

Each Party hereto will, before, at and after Closing, execute and deliver such
instruments and take such other actions as the other Party may reasonably
require in order to carry out the intent of this Agreement.  Without limiting
the generality of the foregoing, at any time after the Closing, at the
reasonable request of Parent and without further consideration, Company will
execute and deliver such instruments of sale, transfer, conveyance, assignment
and confirmation and take such action as Parent may reasonably deem necessary or
desirable in order to more effectively consummate the transactions contemplated
hereby.

(b)

At all times from the date hereof until the Closing, each Party will promptly
notify the other in writing of the occurrence of any event which it reasonably
believes will or may result in a failure by such Party to satisfy the conditions
specified in this Article 4.





--------------------------------------------------------------------------------



4.6

Supplements to Disclosure Schedules.  Prior to the Closing, each Party will
supplement or amend their respective Disclosure Schedules with respect to any
event or development which, if existing or occurring at or prior to the date of
this Agreement, would have been required to be set forth or described in such
Disclosure Schedules or which is necessary to correct any information in such
Disclosure Schedules or in any representation and warranty of Company or Parent,
which has been rendered inaccurate by reason of such event or development.  For
purposes of determining the accuracy as of the date hereof of the
representations and warranties of Company contained in Article 2 hereof or
Parent in Article 3 hereof in order to determine the fulfillment of the
conditions set forth herein, the Disclosure Schedule of each Party will be
deemed to exclude any information contained in any supplement or amendment
hereto delivered after the delivery of their Disclosure Schedules, except to the
extent such information is delivered prior to Closing.

4.7

Public Announcements.  No Party hereto will make any public announcement with
respect to the transactions contemplated herein without the prior written
consent of the other Party, which consent will not be unreasonably withheld or
delayed; provided, however, that any Party hereto may at any time make any
announcement that is required by applicable Law so long as the Party so required
to make an announcement promptly upon learning of such requirement notifies the
other Party of such requirement and discusses with the other Party in good faith
the exact proposed wording of any such announcement.

4.8

Satisfaction of Conditions Precedent.  Each Party will use commercially
reasonable efforts to satisfy or cause to be satisfied all the conditions
precedent that are applicable to them, and to cause the transactions
contemplated by this Agreement to be consummated, and, without limiting the
generality of the foregoing, to obtain all material consents and authorizations
of third parties and to make filings with, and give all notices to, third
parties that may be necessary or reasonably required on its part in order to
effect the transactions contemplated hereby.

4.9

Resignation of Officers And Directors.  At the Closing, the pre-Closing officers
and directors of Parent shall submit their written resignations from such
offices effective as of the Closing, in seriatim.  Prior to their resignations,
the pre-Closing directors of Parent shall appoint to the Board of Directors of
Parent, those persons indicated in Section 1.8(b), effective as of the Closing.
 To the extent deemed required or necessary by Parent, Parent will have complied
with the applicable provisions of SEC Rule 14f-1 promulgated under the Exchange
Act in respect of the election of the new directors of Parent.

4.10

8-K Current Report.  Within four (4) business days of the Effective Time of the
Merger, Parent, through the primary efforts of Company and its counsel, will
cause the required 8-K Current Report on SEC Form 8-K to be filed with the SEC
(the “8-K Current Report”), which shall include Company Financial Statements,
along with unaudited pro forma balance sheets, income statements and related
footnotes showing the effects of the Merger among the Parties for the financial
periods required by Regulation S-K and Regulation S-X of the SEC and Form 8-K of
the SEC, along with the “Form 10 Information” outlined in subparagraph (i) of
SEC Rule 144.

ARTICLE 5
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PARENT
AND MERGER SUBSIDIARY

Notwithstanding any other provision of this Agreement to the contrary, the
obligation of Parent and Merger Subsidiary to effect the transactions
contemplated herein will be subject to the satisfaction at or prior to the
Closing, or waiver by Parent, of each of the following conditions:

5.1

Representations and Warranties True.  The representations and warranties of
 Company contained in this Agreement, including without limitation in Company
Disclosure Schedule initially delivered to Parent as Exhibit 2.1 (and not
including any changes or additions delivered to Parent pursuant to Section 4.6,
unless delivered prior to Closing), will be true, complete and accurate in all
material respects as of the date when made and at and as of the Closing Date as
though such representations and warranties were made at and as of such time,
except for changes specifically permitted or contemplated by this Agreement, and
except insofar as the representations and warranties relate expressly and solely
to a particular date or period, in which case they will be true and correct at
the Closing with respect to such date or period.





--------------------------------------------------------------------------------



5.2

Performance.  Company will have performed and complied in all material respects
with all agreements, covenants, obligations and conditions required by this
Agreement to be performed or complied with by the Company on or prior to the
Closing.

5.3

Required Approvals and Consents.

(a)

All action required by law and otherwise to be taken by Company and Company
Shareholder to authorize the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will have
been duly and validly taken, and any required consent of holders of Company
Options shall have been obtained.

(b)

All Consents of or from all Authorities required hereunder to consummate the
transactions contemplated herein, will have been delivered, made or obtained,
and Parent will have received copies thereof.

5.4

Agreements and Documents.  Parent and Merger Subsidiary will have received the
following agreements and documents, each of which will be in full force and
effect:

(a)

a certificate executed on behalf of Company by its Chief Executive Officer
confirming that the conditions set forth in Sections 5.1, 5.2, 5.3, 5.5, 5.6 and
5.7 have been duly satisfied;

(b)

a Joint or Singular consent (respectively, in the form of Exhibit 5.4(b)(i) and
Exhibit 5.4(b)(ii))  of Unanimous Written Consent of Company Board of Directors
and of Company Shareholder approving the Merger, among other provisions thereof,
executed by all members of Company Board of Directors and Company Shareholder;

(c)

Parent Private Placement Offering shall consist of a unit comprised of one (1)
share of Parent’s Series A 6% Convertible Preferred Stock and 1,429 three (3)
year warrants to acquire 1,429 additional shares of Parent Common Stock
(computed on a one warrant for one share basis for each share of common stock
that can be acquired on conversion of such Series A 6% Convertible Preferred
Stock at the initial conversion price of $0.70 per share) at an exercise price
of $1.35 per share (subject to adjustment as set forth in the warrant) at an
Offering price of $1,000 per unit (the “Unit”). Parent shall have raised not
less than $2,000,000 from the sale of the Units (the minimum Offering) to
persons who are “accredited investors” or non-“U.S. Persons” in consideration of
the issuance of a minimum of 2,000 Units up to a maximum of 2,500 Units.  Each
share of the Series A 6% Convertible Preferred Stock shall be convertible at any
time at the option of the holder into Parent Common Stock at the conversion
price of $0.70 per common share (subject to adjustment as set forth in the
Series A 6% Convertible Preferred Stock Certificate of Designation). Not less
than $2,000,000 shall have been placed in escrow with a person or persons
satisfactory to Parent and Company with the release of such funds being subject
only to the Closing and Effective Time of the Merger, without further
qualification (“Parent Private Offering”).  In the case of an over subscription
of Units, Parent may increase the Units being offered to a maximum of 2,775
Units;

(d)

Jenson Services, Inc., a Utah corporation and a shareholder of Parent (“Jenson
Services”), shall have deposited 200,000 shares of Parent Common Stock with
Company counsel to be held for two (2) years as security for any claim against
Parent related to its outstanding capitalization or Parent’s representations and
warranties contained in Section 3 hereof in accordance with the Escrow Agreement
in the form of Exhibit 5.4(d); and

(e)

Company Shareholder shall have executed the Company Shareholder Representations
and Warranties in the form of Exhibit 5.4(e).

5.5

Adverse Changes.  No material adverse change will have occurred in the business,
financial condition, prospects, assets or operations of Company since the date
of execution of this Agreement, except as set forth in Company Disclosure
Schedule or incurred in the ordinary course of business and consistent with past
practice.





--------------------------------------------------------------------------------



5.6

No Proceeding or Litigation.  No suit, action, investigation, inquiry or other
proceeding by any Authority or other person or entity will have been instituted
or threatened which delays or questions the validity or legality of the
transactions contemplated hereby or which, if successfully asserted, would, in
the reasonable judgment of Parent, individually or in the aggregate, otherwise
have a Material Adverse Effect on Company’s business, financial condition,
prospects, assets or operations or prevent or delay the consummation of the
transactions contemplated by this Agreement.

5.7

Legislation.  No Law will have been enacted which prohibits, restricts or delays
the consummation of the transactions contemplated hereby or any of the
conditions to the consummation of such transactions.

5.8

Appropriate Documentation.  Parent will have received, in a form and substance
reasonably satisfactory to Parent, dated the Closing Date, all certificates and
other documents, instruments and writings to evidence the fulfillment of the
conditions set forth in this Article 5 as Parent may reasonably request, along
with duly executed copies of the Transaction Documents by the Parties and
Company Certificates.

ARTICLE 6
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF COMPANY

Notwithstanding anything in this Agreement to the contrary, the obligation of
Company to effect the transactions contemplated herein will be subject to the
satisfaction at or prior to the Closing of each of the following conditions:

6.1

Representations and Warranties True.  The representations and warranties of
Parent contained in this Agreement will be true, complete and accurate in all
material respects as of the date when made and at and as of the Closing, as
though such representations and warranties were made at and as of such time,
except for changes permitted or contemplated in this Agreement, and except
insofar as the representations and warranties relate expressly and solely to a
particular date or period, in which case they will be true and correct at the
Closing with respect to such date or period.

6.2

Performance.  Parent will have performed and complied in all material respects
with all agreements, covenants, obligations and conditions required by this
Agreement to be performed or complied with by Parent at or prior to the Closing,
including the obligations of the pre-Closing officers and directors of Parent
set forth in Section 4.9.

6.3

Required Approvals and Consents.

(a)

All action required by law and otherwise to be taken by the directors and
stockholders of the Parent to authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
will have been duly and validly taken.

(b)

All Consents of or from all Authorities required hereunder to consummate the
transactions contemplated herein, will have been delivered, made or obtained,
and  Company will have received copies thereof.

6.4

Agreements and Documents.  Company will have received the following agreements
and documents, each of which will be in full force and effect:

(a)

a certificate executed on behalf of Parent by its Chief Executive Officer
confirming that the conditions set forth in Sections 6.1, 6.2, 6.3, 6.5, 6.6 and
6.7 have been duly satisfied;

(b)

a Joint or Singular Company Board of Director’s and Company  Shareholder’s
Written Consent to Merger, among other provisions thereof, in the form of
Exhibit 5.4(b)(i) or 5.4(b)(ii) executed by all members of Company Board of
Directors and Company Shareholder;





--------------------------------------------------------------------------------



(c)

resolutions of the Boards of Directors of Parent and of Merger Subsidiary,
certified by the secretary of Parent, approving the transactions contemplated by
this Agreement (by Parent as a Party and as the sole shareholder of Merger
Subsidiary), including the Merger, the issuance of the Merger Consideration and
the matters referred to in Section 1.8(b) of this Agreement or as otherwise
required to complete the transactions contemplated hereby;

(d)

Parent Private Placement Offering shall consist of a unit comprised of one (1)
share of Parent’s Series A 6% Convertible Preferred Stock and 1,429 three (3)
year warrants to acquire 1,429 additional shares of Parent Common Stock
(computed on a one warrant for one share basis for each share of common stock
that can be acquired on conversion of such Series A 6% Convertible Preferred
Stock at the initial conversion price of $0.70 per share) at an exercise price
of $1.35 per share (subject to adjustment as set forth in the warrant) at an
Offering price of $1,000 per unit (the “Unit”). Parent shall have raised not
less than $2,000,000 from the sale of the Units (the minimum Offering) to
persons who are “accredited investors” or non-“U.S. Persons” in consideration of
the issuance of a minimum of 2,000 Units up to a maximum of 2,500 Units.  Each
share of the Series A 6% Convertible Preferred Stock shall be convertible at any
time at the option of the holder into Parent Common Stock at the conversion
price of $0.70 per common share (subject to adjustment as set forth in the
Series A 6% Convertible Preferred Stock Certificate of Designation). Not less
than $2,000,000 shall have been placed in escrow with a person or persons
satisfactory to Parent and Company with the release of such funds being subject
only to the Closing and Effective Time of the Merger, without further
qualification (“Parent Private Offering”).  In the case of an over subscription
of Units, Parent may increase the Units being offered to a maximum of 2,775
Units;

(e)

Jenson Services, a shareholder of Parent, shall have deposited 200,000 shares of
Parent Common Stock with Company counsel to be held for two (2) years as
security for any claim against Parent related to its outstanding capitalization
or Parent’s representations and warranties contained in Section 3 hereof in
accordance with the Escrow Agreement in the form of Exhibit 5.4(d);

(f)

Parent shall have executed the Employment Agreement of E. Will Gray II in the
form of Exhibit 5.4(f), to be effective on the Effective Time; and

(g)

Parent shall have executed the director and employee stock option agreements in
the forms of Exhibit 5.4(g)(i), (ii) and (iii), to be effective on the Effective
Time.

6.5

Adverse Changes.  No material adverse change will have occurred in the business,
financial condition, prospects, assets or operations of Parent since December
31, 2012, except as set forth in Parent Disclosure Schedule or incurred in the
ordinary course of business and consistent with past practice.

6.6

No Proceeding or Litigation.  No suit, action, investigation, inquiry or other
proceeding by any Authority or other person or entity will have been instituted
or threatened which delays or questions the validity or legality of the
transactions contemplated hereby or which, if successfully asserted, would, in
the reasonable judgment of Company, individually or in the aggregate, otherwise
have a Material Adverse Effect on Parent’s business, financial condition,
prospects, assets or operations or prevent or delay the consummation of the
transactions contemplated by this Agreement.

6.7

Legislation.  No Law will have been enacted which prohibits, restricts or delays
the consummation of the transactions contemplated hereby or any of the
conditions to the consummation of such transactions.




6.8

Appropriate Documentation.  Company will have received, in a form and substance
reasonably satisfactory to Company, dated the Closing Date, all certificates and
other documents, instruments and writings to evidence the fulfillment of the
conditions set forth in this Article 6 as Company may reasonably request, along
with duly executed copies of the Transaction Documents by the Parties.








--------------------------------------------------------------------------------

ARTICLE 7
TERMINATION AND ABANDONMENT

7.1

Termination by Mutual Consent.  This Agreement may be terminated at any time
prior to the Closing by the written consent of Company and Parent.

7.2

Termination by Either Company or Parent.  This Agreement may be terminated by
either Company or Parent if the Closing is not consummated by the Termination
Date (provided that the right to terminate this Agreement under this Section 7.2
will not be available to any Party whose failure to fulfill any obligation under
this Agreement has been the cause of or resulted in the failure of the Closing
to occur on or before such date).

7.3

Termination by Parent.  This Agreement may be terminated at any time prior to
the Closing by Parent if any of the conditions provided for in Article 5 have
not been met or waived by Parent in writing prior to the Closing.

7.4

Termination by the Company.  This Agreement may be terminated prior to the
Closing by action of Company if any of the conditions provided for in Article 6
have not been met or waived by Company in writing prior to the Closing.

7.5

Procedure and Effect of Termination.  In the event of termination of this
Agreement and abandonment of the transactions contemplated hereby by Company or
Parent pursuant to this Article 7, written notice thereof will be given to all
other Parties and this Agreement will terminate and the transactions
contemplated hereby will be abandoned, without further action by any of the
Parties hereto.  If this Agreement is terminated as provided herein:

(a)

Each of the Parties will, upon request, redeliver all documents, work papers and
other material of the other Parties relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the Party
furnishing the same;

(b)

No Party will have any liability for a breach of any representation, warranty,
agreement, covenant or the provision of this Agreement, unless such breach was
due to a willful or bad faith action or omission of such Party or any
representative, agent, employee or independent contractor thereof; and

(c)

All filings, applications and other submissions made pursuant to the terms of
this Agreement will, to the extent practicable, be withdrawn from the agency or
other person to which made.

ARTICLE 8
MISCELLANEOUS  PROVISIONS

8.1

Expenses.  Parent and Company will each bear their own costs and expenses
relating to the transactions contemplated hereby, including without limitation,
fees and expenses of legal counsel, accountants, investment bankers, brokers or
finders, printers, copiers, consultants or other representatives for the
services used, hired or connected with the transactions contemplated hereby.

8.2

Survival.  Excepting only the obligations of Jenson Services mentioned in
Sections 5.4(d) and 6.4(e) and as specifically contained in Exhibit 5.4(d), the
representations and warranties of the Parties shall survive the Closing for a
period of one (1) year.

8.3

Amendment and Modification.  Subject to applicable Law, this Agreement may be
amended or modified by the Parties hereto at any time with respect to any of the
terms contained herein; provided, however, that all such amendments and
modifications must be in writing duly executed by all of the Parties hereto.











--------------------------------------------------------------------------------



8.4

Waiver of Compliance; Consents.  Any failure of a Party to comply with any
obligation, covenant, agreement or condition herein may be expressly waived in
writing by the Party entitled hereby to such compliance, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure.  No single or partial exercise of a right
or remedy will preclude any other or further exercise thereof or of any other
right or remedy hereunder. Whenever this Agreement requires or permits the
consent by or on behalf of a Party, such consent will be given in writing in the
same manner as for waivers of compliance.

8.5

No Third Party Beneficiaries.  Nothing in this Agreement will entitle any person
or entity (other than the Parties hereto and his, her or its respective
successors and assigns permitted hereby) to any claim, cause of action, remedy
or right of any kind.

8.6

Notices.  All notices, requests, demands and other communications required or
permitted hereunder will be made in writing and will be deemed to have been duly
given and effective: (i) on the date of delivery, if delivered personally;
(ii) on the earlier of the fourth (4th) day after mailing or the date of the
return receipt acknowledgement, if mailed, postage prepaid, by certified or
registered mail, return receipt requested; or (iii) on the date of transmission,
if sent by facsimile, telecopy, telegraph, telex or other similar telegraphic
communications equipment, or to such other person or address as the Company will
furnish to the other Parties hereto in writing in accordance with this Section
8.6.

If to Company or Company Majority

Shareholders Prior to the Merger:

With a copy to:

 

 

Dala Petroleum Corp.

Clarence Cottman II, Managing Partner

1010 10th Street

Golden, Colorado 80401

Callie Tempest Jones, Esq.

175 South Main Street

Fifteenth Floor

Salt Lake City, Utah 84111




or to such other person or address as either Company or Company Shareholders
will furnish to the other Parties hereto in writing in accordance with this
Section 8.6.




If to Parent or Merger Subsidiary Prior to

the Merger:

With a copy to:

 

 

Westcott Products Corporation

Wayne Bassham

8867 South Capella Way

Sandy, Utah  84093

Leonard W. Burningham, Esq.

455 East 500 South, Suite 205

Salt Lake City, Utah  84111

Facsimile No.:  801-355-7126




or to such other person or address as Parent will furnish to the other Parties
hereto in writing in accordance with this Section 8.6.




8.7

Assignment.  This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder will be assigned (whether
voluntarily, involuntarily, by operation of law or otherwise) by any of the
Parties hereto without the prior written consent of the other Parties.

8.8

Governing Law.  This Agreement and the legal relations among the Parties hereto
will be governed by and construed in accordance with the internal substantive
laws of the State of Nevada (without regard to the laws of conflict that might
otherwise apply) as to all matters, including without limitation matters of
validity, construction, effect, performance and remedies.

8.9

Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.





--------------------------------------------------------------------------------



8.10

Headings.  The table of contents and the headings of the sections and
subsections of this Agreement are inserted for convenience only and will not
constitute a part hereof.

8.11

Entire Agreement.  This Agreement, the Disclosure Schedules and the exhibits and
other writings referred to in this Agreement or in the Disclosure Schedules or
any such exhibit or other writing are part of this Agreement, together they
embody the entire agreement and understanding of the Parties hereto in respect
of the transactions contemplated by this Agreement and together they are
referred to as this Agreement or the Transaction Documents.  There are no
restrictions, promises, warranties, agreements, covenants or undertakings, other
than those expressly set forth or referred to in this Agreement.  This Agreement
supersedes all prior agreements and understandings between the Parties with
respect to the transaction or transactions contemplated by this Agreement.
 Provisions of this Agreement will be interpreted to be valid and enforceable
under applicable Law to the extent that such interpretation does not materially
alter this Agreement; provided, however, that if any such provision becomes
invalid or unenforceable under applicable Law such provision will be stricken to
the extent necessary and the remainder of such provisions and the remainder of
this Agreement will continue in full force and effect.

8.12

Disputes.  Notwithstanding anything contained herein to the contrary, in the
case of any dispute which arises out of or relating to this Agreement or the
relationship of the Parties, which the Parties cannot resolve amicably between
themselves, a mediator agreeable to both Parties shall be selected to assist in
resolving the dispute provided that the mediation shall be held within sixty
(60) days of the notice by one Party that mediation is required.  Fees for such
mediation will be split equally between the Parties.  If any such dispute cannot
be resolved through mediation within such sixty (60) day period, any and all
claims and actions arising out of or relating to this Agreement or relationship
of the Parties, shall be exclusively arbitrated in Midland, Texas, in accordance
with the then prevailing rules and regulations of the American Arbitration
Association, which proceedings shall be final and binding on the Parties, and
strictly confidential. Attorneys’ fees for such arbitration of the prevailing
Party will be paid by the other Party. Neither the existence of such proceedings
nor the results thereof shall be disclosed to any third party, unless expressly
required by law.




8.13

Definition of Material Adverse Effect.  “Material Adverse Effect” with respect
to a Party means a material adverse change in or effect on the business,
operations, financial condition, properties or liabilities of that Party taken
as a whole; provided, however, that a Material Adverse Effect will not be deemed
to include (i) changes as a result of the announcement of this transaction or
related transactions contemplated herein, (ii) events or conditions arising from
changes in general business or economic conditions or (iii) changes in generally
accepted accounting principles.




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.







WESTCOTT PRODUCTS CORPORATION

 

DALA PETROLEUM CORP.

 

 

 

 

 

By:

/s/ Wayne Bassham

 

By:

/s/ E. Will Gray II

 

Wayne Bassham, President

 

 

E. Will Gray II, President

 

 

 

 

 

DALA ACQUISITION CORP.

 

CHISHOLM PARTNERS II, LLC

 

 

 

 

 

By:

/s/ Wayne Bassham

 

By:

/s/ Clancy Cottman III

 

Wayne Bassham, President

 

 

Clancy Cottman III, Managing

 

 

 

 

Member








--------------------------------------------------------------------------------

EXHIBIT 2.1




Company Disclosure Schedule

















--------------------------------------------------------------------------------

EXHIBIT 3.1




Parent Disclosure Schedule

















--------------------------------------------------------------------------------

EXHIBIT 5.4(b)(i) or (ii)




Joint or Singular Company Board of Directors’ and Company Shareholder’s Written
Consent to Merger

















--------------------------------------------------------------------------------

EXHIBIT 5.4(d)




Jenson Services Escrow Agreement














--------------------------------------------------------------------------------




EXHIBIT 5.4(e)




Company Shareholder Representations and Warranties

















--------------------------------------------------------------------------------




Exhibit 6.4(f)




E. Will Gray II Employment




















--------------------------------------------------------------------------------




Exhibits 6.4(g)(i), (ii) and (iii)




Forms of Director and Employee Stock Option Agreements



